DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				EXAMINER’S COMMENTS
The Patent Board’s decision filed on 07/05/2022, with respect to the rejection(s) of claim(s) 1-2, 4-5, 7-13, 15-25 and 27-28 have been considered and are persuasive. Examiner acknowledged that claims 1-2, 4-5, 7-13, 15-25 and 27-28.
Election/Restrictions
The restriction mailed on 03/13/2020 are withdrawn.
Allowable Subject Matter
Claims 1-2, 4-5, 7-13, 15-25 and 27-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1-2, 4-5 and 7-12 recites “wherein the optical diffuser is positioned over a first region, a second region and a third region of the enclosure; wherein: the first region and the second region are separated by the third region; the first light spectrum is primarily emitted from the first region of the enclosure; the second light spectrum is primarily emitted from the second region of the enclosure; a mixture of the first light spectrum and the second light spectrum is emitted from the third region of the enclosure; a primary viewing area of a user is adjacent or below the third region in an installation orientation of the lighting apparatus; and a total melanopic to photopic ratio (M/P ratio) emitted by the lighting apparatus and received by the user is greater than 1.0.” as recited in claim 1.
In regards to claims 13 and 15-22, recites “an enclosure around the first light engine and the second light engine, the enclosure having an optical diffuser, wherein the optical diffuser is positioned over a first region, a second region and a third region of the enclosure; wherein: the first region and the second region are separated by the third region; the first light spectrum is primarily emitted from the first region of the enclosure; the second light spectrum is primarily emitted from the second region of the enclosure; a mixture of the first light spectrum and the second light spectrum is emitted from the third region of the enclosure; a primary viewing area of a user is adjacent or below the third region in an installation orientation of the lighting apparatus; and a total melanopic to photopic ratio (M/P ratio) emitted by the lighting apparatus and received by the user is greater than 1.0.” as recited in claim 13.
In regards to claims 23-25 and 27-28, recites “an enclosure around the first light engine and the second light engine, the enclosure having an optical diffuser, wherein the optical diffuser is positioned over a first region, a second region and a third region of the enclosure; wherein: the first region and the second region are separated by the third region; the first light spectrum is primarily emitted from the first region of the enclosure; the second light spectrum is primarily emitted from the second region of the enclosure; a mixture of the first light spectrum and the second light spectrum is emitted from the third region of the enclosure; 6Attorney Docket: BIOSP014 a primary viewing area of a user is adjacent or below the third region in an installation orientation of the lighting apparatus; and a total melanopic to photopic ratio (M/P ratio) emitted by the lighting apparatus and received by the user is greater than 1.0.” as recited in claim 23.
The claim in the application are deemed to be directed to an nonobvious improvement over Tai [US 2014/0029264 A1] who teaches decorative lights using prismatic film such as Optical Lighting Film (OLF) available from 3M Company, and a diffuse partial reflector. The decorative lights generate design styles and comfort for a light fixture, and can use solid state lighting such as Light Emitting Diodes (LEDs) to generate the light. The decorative lights can have an appearance that changes with the viewing angle of the light.
The primary reason of allowance is improvement with an enclosure around the first light engine and the second light engine, the enclosure having an optical diffuser, wherein the optical diffuser is positioned over a first region, a second region and a third region of the enclosure; wherein: the first region and the second region are separated by the third region; the first light spectrum is primarily emitted from the first region of the enclosure; the second light spectrum is primarily emitted from the second region of the enclosure; a mixture of the first light spectrum and the second light spectrum is emitted from the third region of the enclosure; 6Attorney Docket: BIOSP014 a primary viewing area of a user is adjacent or below the third region in an installation orientation of the lighting apparatus; and a total melanopic to photopic ratio (M/P ratio) emitted by the lighting apparatus and received by the user is greater than 1.0.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844